Upon reconsideration of the finality of the rejection of the last Office action by Examiner, the finality of that action is withdrawn. Accordingly this action is a Non-Final Rejection.


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 and 5-20 are pending.


Response to Amendment
The amendment, filed 10 February 2022, is fully responsive.

Applicant’s amendments and remarks regarding the claims 2-3 and 11 and 16 have overcome each and every objections previously set forth. The objections of the claims 2-3 and 11 and 16 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 102 and 103 rejections of the claims 1-3 and 5-20 have been fully considered and are persuasive.  The 102 and 103 rejections of the claims 1-3 and 5-20 have been withdrawn.


Claim Objections
Claims 1, 11 and 16 is objected to because of the following informalities: “a same” in the last line should read “same”. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1, the claim recites, “processing circuitry configured to … associate the plurality of processing information sets by assigning to the plurality of processing information sets a link identifier that permits a linkage between respective steps of the plurality of processing steps related to the one corresponding product, the link identifier being formed by a plurality of process IDs, each of the plurality of process IDs including a common portion that is commonly included in process IDs of two adjacent processing steps, and a unique portion unique to each processing step, and the plurality of process IDs being generated using the unique portion of a first process ID generated for an upstream first processing step as the common portion of a second process ID generated for a downstream second processing step, the upstream first processing step and the downstream second processing step being two mutually adjacent processing steps, such that the unique portion of the first process ID is a same as the common portion of the second process ID”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of the “processing circuitry”. That is, other than reciting the “processing circuitry”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person reads identification information of a product, which contains identifier of process steps, and determines associated process steps that the product has passed through based on the identifier of the process steps in the identification information of the product. Upon consideration of the Specification, no description is provided offering support for the associating that would suggest anything different than a mental process. 
Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “processing circuitry”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, the “processing circuitry” recited in the claim are configured to carry out the additional and abstract idea limitations that are used to infer and modify data, but recited so generically (no details whatsoever are provided other than that it is a particular structure) that they represent no more than mere instructions to apply the judicial exceptions on a computer. 
The claim recites the limitation “… to control a plurality of processing apparatuses that each execute a predetermined process with respect to at least one workpiece, respectively collect, from the plurality of processing apparatuses, a plurality of processing information sets that are respectively related to a plurality of processing steps executed by the plurality of processing apparatuses until one corresponding product is manufactured from the at least one workpiece”. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional limitations of “… to control a plurality of processing apparatuses that each execute a predetermined process with respect to at least one workpiece, respectively collect, from the plurality of processing apparatuses, a plurality of processing information sets that are respectively related to a plurality of processing steps executed by the plurality of processing apparatuses until one corresponding product is manufactured from the at least one workpiece” do not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). 
The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a).  Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the “processing circuitry” recited in the claim are used to carry out the additional and abstract idea limitations, but recited so generically (no details whatsoever are provided other than that it is a processing circuitry) that they represent no more than mere instructions to apply the judicial exceptions on generic computers. Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application and cannot provide an inventive concept.  In this case, the “processing circuitry” recited is nothing more than an attempt to link generally the use of the judicial exceptions to the technological environment of a “processing circuitry”.
The limitations “… to control a plurality of processing apparatuses that each execute a predetermined process with respect to at least one workpiece, respectively collect, from the plurality of processing apparatuses, a plurality of processing information sets that are respectively related to a plurality of processing steps executed by the plurality of processing apparatuses until one corresponding product is manufactured from the at least one workpiece” represent insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, that are well-understood, routine, and conventional. As shown in and as demonstrated in SANO et al. (US 2018/0335768 A1), Abstract (“A production control system includes a plurality of processing machines configured to successively process a plurality of workpieces conveyed on a production line, and a system server connected to the plurality of processing machines, in which the system server acquires an operating status associated with a time from each of the plurality of processing machines, associates the acquired operating statuses with the plurality of workpieces successively arriving at the processing machines, and thereby identifies each of the plurality of workpieces conveyed on the production line”), and in SAKAKIBARA et al. (US 2017/0153616 A1), Abstract (“A production control apparatus includes a workpiece position detection unit, an ID generation unit, an ID notification unit, a data receiving unit, and a storage unit. The data receiving unit receives the unique IDs generated by the ID generation unit and the traceability data (actual production information) when the workpieces for which the unique IDs have been generated are processed, from the manufacturing machines to which the unique IDs have been notified by the ID notification unit. The storage unit records the unique IDs and the traceability data received by the data receiving unit in association with each other”), a control system executing control of processing a workpiece, and collecting information, with regards to the process of the workpiece, is well-understood, routine, and conventional.
The claim is not patent eligible.

Independent claims 11 and 16 are not patent eligible for similar reasons, as explained above, for independent claim 1.
Dependent claims 5, 8 and 13-14 recite extra solution activities.
Dependent claims 2, 9, 12, 14-15 and 17-20 recite general recitation of applying the abstract idea.
Dependent claims 3, 6-7, 9, 10 and 18 are directed to further defining the abstract idea as recited in independent claims 1, 11 and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116